Citation Nr: 0948174	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-26 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile 
dysfunction.  

3.  Entitlement to service connection for bilateral pes 
planus.  

4.  Entitlement to service connection for bilateral pain in 
the hands.  

5.  Entitlement to an initial rating in excess of 30 percent 
for acne of the chest and back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2007 and July 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hypertension, erectile 
dysfunction, bilateral pes planus, and bilateral pain in the 
hands, and granted service connection and awarded a 30 
percent disability rating for acne of the chest and back.  
The Veteran testified before the Board in August 2009.  

The issue of entitlement to an initial rating in excess of 30 
percent disabling for acne of the chest and back is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDING OF FACT

In an August 2009 communication, the Veteran withdrew his 
appeal concerning entitlement to service connection for 
hypertension, erectile dysfunction, bilateral pes planus, and 
bilateral pain in the hands.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to service connection for hypertension, 
erectile dysfunction, bilateral pes planus, and bilateral 
pain in the hands have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).  

In September 2008, the Veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal as to 
the issues of entitlement to service connection for 
hypertension, erectile dysfunction, bilateral pes planus, and 
bilateral pain in the hands, as identified in the August 2008 
statement of the case.  

In an August 2009 written communication, the Veteran stated 
that he wished to have his pending claims before the Board 
withdrawn.  The Veteran's written statement indicating his 
intention to withdraw the appeal as to these issues satisfies 
the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for hypertension, erectile 
dysfunction, bilateral pes planus, and bilateral pain in the 
hands, there remain no allegations of errors of fact or law 
for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to service connection 
for hypertension, erectile dysfunction, bilateral pes planus, 
and bilateral pain in the hands are dismissed.  


ORDER

The appeal concerning the issues of entitlement to service 
connection for hypertension, erectile dysfunction, bilateral 
pes planus, and bilateral pain in the hands is dismissed.


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes obtaining relevant records from 
a Federal department or agency, if available.  38 C.F.R. 
§ 3.159(c)(2) (2009).  The Veteran testified before the Board 
in August 2009 that he continued to receive monthly treatment 
for his acne of the chest and back at the Indianapolis VA 
medical center.  The most recent VA medical report in the 
Veteran's claims file is dated in May 2008.  It does not 
appear that the most recent VA treatment records have been 
requested.  Because those records may be useful in deciding 
the Veteran's claim for entitlement to an increased initial 
rating for acne of the chest and back, an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2).    

Furthermore, the Veteran was last afforded a VA examination 
for his acne of the chest and back in June 2007.  When 
available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last examination is 
not unduly remote, the Veteran has asserted in testimony 
before the Board in August 2009 that his condition had 
worsened since the last examination.  He reported that about 
50 percent of his body is now affected by the acne and that 
he took both topical and oral medication to treat the acne.  
Significantly, the VA examiner at the June 2007 VA 
examination did not make a finding as to what percentage of 
the Veteran's entire body or exposed areas of the body were 
affected by his acne.  The record also reflects that as of 
July 2008, the Veteran has been using a topical 
corticosteroid called Desoximetasone twice daily.  Because 
there may have been a significant change in the Veteran's 
condition, the Board finds that a new skin examination is in 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA medical center 
in Indianapolis, Indiana furnish all 
available treatment records for the 
Veteran since May 2008.  All efforts to 
obtain medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.

2.  Schedule the Veteran for an 
examination of the skin to determine 
the current severity of his 
service-connected acne of the chest and 
back.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  Specifically the examiner 
should provide the following 
information:  
 
a)  What percentage of the Veteran's 
entire body is affected by the acne 
of the chest and back?  

b)  What percentage of the exposed 
areas of the Veteran's body is 
affected by the acne of the chest 
and back?

c)  Did the Veteran require constant 
or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period?  The examiner 
should comment upon the Veteran's 
use of the topical corticosteroid 
Desoximetasone and any oral 
medications used to treat the acne 
of the chest and back.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


